 

A0245B (Rev. ll/ l 6) Judgment in a Criminal Case
Sheet 1

 

 

UNITED STATES DisTRicT CoURT
Western District of Washington

UNITED STATES O-F Al\/fE`,RICA J'UDGN[ENT IN A CRIM]NAL CASE
v.

Leah Elana Myerson _ Case Number: 2:18CR00109JLR-0()l
USM Number: 49036-086

¢Vanessa Pai-Thornpson
Defendant’s Attorney
THE DEFENDANT: . _
pleaded guilty to count(s) 1 of the Int`orination..

I:| pleaded nolo contendere to count(s)

 

Which Was accepted by the court
|:| Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

`Title & Section _ Nature of Offense Offense Ended Cou'nt
18 U.S.C. § 6`41 The:t’t ofPublic Funds Novernber 2017 1 ,

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on count(s) , '

|:| Count(s) |I is [:l are dismissed on the motion of the United States.

It is ordered that the defendant must noti_i`y the United States attorney for this district within _30 days of any_change of name, residence,
or mailing address until all {ines, restitution, costs, and_ special assessments imposed by this ]udgnient are _fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attorney tenal changes in economic circumstancesl

As ls'taiit”dl“;n' lt:i{¢iqtt,<;le:'ry\ "D'Sd'(
d1 a i/uai/i./ !UO:;(

D e of lrnposition fJudgme t

 

Signatureicf Judge '

The Honorable J ames L. Robart

United State-s District Iudge
Nai:ne and Title of Ju ge

\‘§) §e.i; ‘ rl(i’\@\

 

l)ate

 

A0245B (Rev. ll/16) Juclgment in a Crirninal Case
Sheet 2 j lmprisonment

 

 

Judgrnent _ Page 2 of 7
DEFENDANT: Leah Elana Myerson

CASE NUMBER: 2:18CR00109'JLR-001
IMPRISONMENT

The defendant is hereby committed to the custody of the United St`ates Bureau ofPrisons to be imprisoned for a total term of:
//i»ve f:zl mmth `
v \ ‘-"/ l ‘J

l§{ The court makes the following recommendations to the Bureau of Prisons:
/“- -
t~ DC, §QG\A¢M,
l:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
|:| at |:l a.m. |:| pim. on
|:l as notified by the United States Marshal.

 

d The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:| before 2 p.m. on

 

§//as notified by the United States Marshal.
a

s notified by the Probation or Pretrial Services Office. \)\,Q &O 0\ U,\NQ MM 9 § MW<

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
B-y

 

DEPUTY UNITED STATES MAR_SHAL

 

 

A0245B

 

(Rev. 11/16) Judgrrieiit in a Criniinal Case
Sheet 3 _ Su ervised Relesse

 

 

]udgrnent _ Page 3 of 7

DEFENDANT: Leah Elaiia Myerson
C`ASE NUMBER: `2: 18CR001091LR~001

SUPERVISED RELEASE

Upon release from imprisonment,:/£F. will be rh§uiervised release for a term of :
l ' \»`

.U‘

7.

/\ /@E

\|J?/Qi_/Q

\J

J .
MANDAT(l/RY 'CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawhilly possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one druhg test within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by t

|:IH

l:|

e court.

The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future SlletaIlCB abuse ('chec}'c i'fapplicabl'e)

You n_iust_ make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution (checkg”qvp£icable)

You must cooperate in the collection of DNA as directed by the probation officer. -(check ifapplicable)

You must comply with the requirements o.f the Sex Offender Registrat_ion and Notification Act (34 U.S.C. _
§ 20901_, et seq.) as directed by the probation officer, the Bureau of Prisons, _or _any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. _(checky+"applicable)

You must participate in an approved program for domestic violence (checszapp!ieable)'

You must com ly with the standard conditions that have been adopted by this court as well as With any additional
conditions on t e attached pages.

 

 

Sheet 3A _ Supervised Release

A0245B (Rev. 111’16) Juclginent in a Criniinal Case

 

Judgrnent _ Page 4 '0f’7
DEFENDANT: Leah Elana Myerson

CASE NUMBER: 2118CR001()9]LR-001
STANDARD 'CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision Tliese
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release from im risonnient, unless the probation officer instructs you to report to a different probation office or
within a different time ` ame.

2. After initially reporting to the probation o'ffice, you-will receive instructions item the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You mu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5 . You must live at a place approved by the probation officer. lf you plan to chang)e where ou live or anything about your
living arrangements such as the pec le you live with), you must notify the pro ation of icer at least l days before the
change. If notifying t e plrobation o . cer in advance is notgiossible due to unantici ated circumstances, you must notify
the probation o ficer wit in 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lfyou do not-have full-time employment you must try to find full~time employment unless
the probation officer excuses you from doing so. If you plan to changp where you work or anything about your work
.(such as lyour position or your job re§ponsibilities), you must notifyt e probation officer at least_l_[) days before the
change. f notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change.

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. Ifyo_u know someone
has been_co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer _

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device-,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). - '

11. _You must not act or make a_ny %greement with a law-enforcement agency to act as a confidential human source or
informant without first gettnig e permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an orgaiiizatio_n), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the-person and confirm that you have noti ed the person about the risk.

13. `You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S._probation officer has instructed me on the conditions specified by the court and has provided me with a'wiitten copy
of this judgment containing these conditions For further information regarding these conditions, see Oi)ervi`ew cfPr'obano'n
and Supervised Release Coriditi`ons, available at Www.uscourts.gov.

Defendant’s Signature Date

 

 

 

A0245B (Rev. ll/lG) Judgnient in a Ci'ii'ninal Case
Sheet 3D _ Supervised Release

 

 

 

Judginent ~ Page 5 of 7
DEFENDANT: Leah Elaiia Myerson

CASE NUMBER: 2:18CR00109.TLR-001
SPECIAL CONDITIONS OF SUPERVISION

l. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

2. The defendant shall disclose all assets and liabilities to the probation office. The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office

3. The defendant shall maintain a single checking account in his or her name. The defendant Shall deposit
into this account all income, monetary gains, or other pecuniary proceeds, and make use of this account
for payment of all personal expenses This account, and all other bank accounts, must be disclosed to the
probation office

4. The defendant shall not obtain or possess any driver's license, social security number, birth certificate,
passport or any other form of identification iii any other name other than the defendants true legal name,
without the prior written approval of the defendants Probation Officer.

- 5. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

6. The defendant shall participate as directed in the Moral Reconation Therapy program approved by the
United States Probation and Pretrial Services Office. The defendant must contribute towards the cost of
any programs, to the extent the defendant is financially able to do so, as determined by the U.S. Probation
Officer.

7. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit,
or obtaining a loan without approval of the defendants U.S. Probation Officer.

8. Restitution in the amount of $2.8:8,947.31` is due immediately Any unpaid amount is to be paid during
the period of supervision in monthly installments of not less than 10% of his or her gros-s monthly
household income. lnterest on the restitution shall be waived

9. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers .(as defined in 18 U.S.C. §lUBO(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant Sha].l warn any other occupants that the premises may be subject to searches pursuant to this
condition.

 

 

A0245B (Rev. 11116) Judgment in a Cr‘i`minal Case

Sheet 5 _ Crlminal Morietaly Penalties
Juiigmerit - Page 6- of 7

DEFENDANT: Leah Elana Myersoii
CASE NUMBER: 2:18CR00109JLR-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Asses-sment* Fiiie Restitution
TOTALS $ 100 N/A Waived $ 238,947.31
l:l The determination of restitution is deferred until . An Amended Judgment in a Crimz'nal Case (AO 245€)

will be entered after such determination
l:l The defendant must make restitution (iiicluding community restitution) to the following payees in the amount listed below.
lf` the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. I-Iowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total L_oss* Restitution Ordered Priority cr Percentage
DSHS $116,442.15 8116,442.15 100
Social Security Administration 8157,159.16 $157,159. 16 100
Seattle Housing Authoiity ` $ 15,346.00 $ 15,346.00 100
TOTALS $288,947.31 $288,94-7.31

Restitution amount ordered pursuant to plea agreement $ 288,947.31

 

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after thc date of the judgment, pursuant to 18 U.S.C. § 3612(f), All of the payment options on Sheet 6 may be
subject to penalties for delinquency and de.fault, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is Waived for the l:l fine restitution
|:| the interest requirement for the I:I fine I:l restitution is modified as follows:

The.court finds the defendant is financially unable and is unlikely to become able to pay a fmc and, accordingly, the imposition
of a fine is Waived.

* J`ustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before Apri123, 1996.

 

 

A0245B (Rev. 11/16] Judgmcnt in a Criminal Case
Sheet 6 m Schedule cf Payments

 

= Judgrnent _ Page 7 of'7
DEFENDANT: Leah Elana Myerson
'CASE NUMBER: 2:18CR00109JLR-001

SCI~IEDULE OF PAYMENTS

Having assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYl\/[E,NT IS DUE ]L[MEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewa_rt Street, Seattle, WA 98101.

l During the period of imprisonment, no less than 25% of their inmate gross monthly income cr $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household incomc, to commence 30 days after release from imprisonment

l:l During the period of probaticn, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office cf any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonmentl All criminal monetary penalties, except those payments made through
the Federal Bureau of Priso_ns’ Inmate Financial Responsibility Program are made to the United States District Court,
Western Distn`ct of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies)-\ designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (z‘ac!udiag defendant number), Total Amount, Joint and Several
Amcunt, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

`Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court -costs.

 

